Title: John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 18 Dec. 1786
From: Adams, John
To: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan


          
            
              Gentn:
            
            

              Grosvr. square

              Decr. 18. 1786
            
          

          I have this moment the honor of your Letter the 12th. of Decr. I am not able to say
            what orders Congress may give about the farther disposition of the remaining part of the
            80.000 Dollars but I am of your opinion that the Treasury board directed the payment of
            the premiums in new Bonds from an apprehension they should not be able to provide timely
            for the february interest, I know of no probabilty of a further draught for the purpose
            of treating with the Barbary Powers. to any considerable ammount before next spring and
            therefore I must venture to approve of your proposal to appropriate, a part of it to the
            payment of the premiums, being fully of your opinion, that such a measure will have a
            benificial Consequences on the Credit of America
           I am &c
          
            
              J. A.
            
          
        